Case: 16-51446      Document: 00514511975         Page: 1    Date Filed: 06/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 16-51446                              June 13, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
STUART MCMULLEN,

              Plaintiff - Appellant

v.

DEANNA CAIN, also known as Deanna McMullen Cain, also known as
Deanna Michelle McMullen, also known as Deanna Michelle Cain,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-716


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Stuart McMullen removed this case from Texas state court to federal
district court as a purported civil rights case under 28 U.S.C. § 1443(1). The
district court remanded the case to state court, concluding that it lacked
subject matter jurisdiction. McMullen appeals.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51446    Document: 00514511975     Page: 2   Date Filed: 06/13/2018



                                 No. 16-51446
      The Supreme Court has held that, for removal under § 1443(1) to be
appropriate, “it must appear that the right allegedly denied the removal
petitioner arises under a federal law ‘providing for specific civil rights stated
in terms of racial equality.’” Johnson v. Mississippi, 421 U.S. 213, 219 (1975)
(quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966)). As McMullen concedes,
his claims in this case do not arise under a federal law pertaining specifically
to racial equality, yet he asks that we disregard the Supreme Court’s
construction of § 1443(1) as error. This we cannot do.
      AFFIRMED.




                                       2